Citation Nr: 1315353	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  12-17 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Payment Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at private medical facilities in January 2012.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

This matter is before the Board of Veterans' Appeals (Board) on appeal of administrative decisions issued in February and March 2012 by the Department of Veterans Affairs (VA) Network Payment Center in Portland, Oregon.

In April 2013, the Veteran appeared at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.


FINDING OF FACT

The Veteran had coverage under a health-plan contract for payment, in part, for the expenses incurred at private facilities in January 2012.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at private medical facilities in January 2012 have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to VA's duties to notify and assist, as codified in the Veterans Claims Assistance Act of 2000 (VCAA), this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §§ 1725 or 1728; thus, the provisions of the VCAA are not applicable.

The Veteran contends that he is entitled to reimbursement for the medical expenses that he incurred at private facilities for emergent care services rendered in January 2012.  He reports that he required emergent treatment for a bleeding ulcer, resulting in periodic losses of consciousness and a significant blood loss, and that he  requested to be transported to a VA medical facility when being transported to a hospital and after admission to that hospital.  However, on both occasions he was informed that VA facilities were not available.  

During his Board hearing, the Veteran and his representative acknowledged that a portion of the Veteran's medical expenses have been paid by his Medicare health insurance coverage, but his representative asserted that a recent revision to the applicable VA regulations governing reimbursement for unauthorized medical expenses renders the Veteran eligible for reimbursement, notwithstanding Medicare's partial payment.  The representative asserted that partial payment by a health insurance provider was no longer a bar to payment or reimbursement for the remainder of the debt.

Reimbursement or payment was denied under the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177, referred to as the "Millennium Bill Act." The Millennium Bill Act provides payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities.  

The regulations regarding its implementation appear at 38 C.F.R. §§ 17.1000-1008, which states that payment or reimbursement under 38 U.S.C. 1725 for emergency services may be made only if all of the following conditions are met (as in effect when the Veteran's claim was denied): 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  

38 C.F.R. § 17.1002 (2011).

As the Veteran reports that his January 2012 emergent medical care expenses were partially paid by his Medicare coverage, he is barred from payment or reimbursement for his remaining debt.  38 C.F.R. § 17.1002(g) (requiring that a veteran not have medical insurance coverage which allows for payment or reimbursement, in whole or in part, for the incurred medical expenses).

The provisions of 38 C.F.R. § 17.1002 have been recently revised, effective May 21, 2012.  However, no substantive revision was made to subsection (g) (although subsection (g) has been redesignated as subsection (f)).  Rather, in the Federal Register document published at the time of the final rule's implementation, VA expressly declined to redact the phrase "or in part" from the Act's subsection requiring the absence of health insurance coverage.  77 Fed. Reg. 23,616 (Apr. 20, 2012) ("If we were to remove "or in part," the provision would treat a veteran with some coverage under a health-plan contract in the same manner as one without coverage. We respectfully decline to make [this] change[] . . . ."). 

The Board is sympathetic to the Veteran's appeal, as it appears that he incurred expenses for his emergent care that he may have avoided if a VA medical facility were available at the time of his medical emergency.  However, the Board is bound by applicable VA regulations, which state that his Medicare coverage bars his entitlement to payment or reimbursement under the Millennium Bill Act.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at private medical facilities in January 2012 is denied.

.



____________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


